Citation Nr: 1550773	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  09-14 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating, in excess of 50 percent, for anxiety disorder.

2.  Entitlement to a rating, in excess of 70 percent, for anxiety disorder from July 5, 2012.

3.  Entitlement to service connection for a total disability rating due to individual unemployability (TDIU), based on service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Counsel
INTRODUCTION

The Veteran served on active duty from April 1974 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2012 and July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In November 2014, the RO granted a 70 percent rating for anxiety disorder, effective July 5, 2012.  Since the granted increase for the Veteran's service-connected anxiety disorder does not constitute a full grant of the benefits sought for the time period currently on appeal, the increased rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should include review of this electronic record.



FINDINGS OF FACT

1.  Prior to September 21, 2009, the evidence of record shows that the Veteran's anxiety disorder has been productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as:  depressed mood, severe anxiety, sleep impairment, disturbances of motivation and mood, and concentration problems.

2.  From September 21, 2009, the evidence of record shows that the Veteran's anxiety disorder has been productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as severe anxiety, near-continuous panic that affected his ability to function effectively, chronic sleep impairment, impairment of short term memory, disturbances of motivation and mood, problems with concentration, hypervigilance, suicidal ideation, difficulty in adapting to stressful circumstances, including in a work-like setting; and an inability to establish and maintain effective relationships.

3.  With resolution of the doubt in the Veteran's favor, the competent and credible evidence approximates findings that the Veteran's service-connected disabilities are so severe that they preclude him from obtaining and maintaining substantially gainful employment


CONCLUSIONS OF LAW

1.  The criteria for a rating, in excess of 50 percent, for anxiety disorder, have not been met prior to September 21, 2009.  38 U.S.C.A. §§ 1155, 5013, 5103A, 5107, 7104 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for a rating of 70 percent, but no greater for anxiety disorder, have been met from September 21, 2009.  38 U.S.C.A. §§ 1155, 5013, 5103A, 5107, 7104 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2015).

3.  The criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.7, 4.15, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

The RO provided VCAA notice with respect to the Veteran's claims.  As here, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been substantiated, thereby rendering section 5103(a) notice no longer necessary because the purpose the notice is intended to serve has been fulfilled.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records and VA medical records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).  

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  However, "there is no reasons or bases requirement imposed on examiners."  Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that the VA examinations provided are adequate under the law.  All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.

Merits of the Claims

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2015). 

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered.  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "stage' ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2015).  For reasons discussed in more detail below, the Board finds that the competent evidence demonstrates that the severity of the Veteran's service-connected disability is sufficient to warrant a 50 percent disability rating prior to September 21, 2009 and no more than a 70 percent disability rating from September 21, 2009.  This contemplates an increase to a 70 percent rating for the period of September 21, 2009 to July 4, 2012.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  The Board is of the opinion that this case presents no evidentiary considerations, except as noted below, that would warrant an exposition of the remote clinical history and findings pertaining to the disability at issue.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2015); see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).
The Veteran's anxiety disorder is currently evaluated as 50 percent disabling prior to July 5, 2012 and 70 percent disabling from July 5, 2012, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  Under Diagnostic Code 9411, a 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2015).

A 70 percent rating is prescribed when there is evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is prescribed when there is evidence of total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation as to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based on the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV). See 38 C.F.R. § 4.130. As such, the diagnosis of a mental disorder should conform to DSM-IV. See 38 C.F.R. § 4.125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders, 4th ed. 1994).  The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered, but is not determinative in and of itself, of the percentage rating to be assigned. VAOPGCPREC 10-95.

The Board notes that GAF scores are just one component of the Veteran's disability picture, and that it does not have a "formula" that it follows in assigning evaluations.  Rather, the Board considers the Veteran's entire disability picture, including GAF scores.  Under such circumstances Veterans with identical GAF scores may be assigned different evaluations based on each individual's symptomatology and level of functioning.  Furthermore, the Board need not accept a GAF score as probative.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).

The medical evidence, combined with the Veteran's subjective reports of his symptoms, indicates that the severity level of his anxiety disorder prior to September 21, 2009, warrants no more than the currently assigned 50 percent rating; however, from September 21, 2009, to July 5, 2012, the Veteran's symptoms warrant a 70 percent rating, but no greater.  Additionally from July 5, 2012 to present, the Veteran's anxiety disorder warrants no more than the currently assigned 70 percent rating.  Therefore a 50 percent rating is warranted prior to September 21, 2009, and a 70 percent rating is warranted from September 21, 2009.  

The evidence shows that the Veteran's anxiety disorder causes occupational and social impairment with reduced reliability and productivity, due to such symptoms as depressed mood, severe anxiety, sleep impairment, disturbances of motivation and mood and concentration issues prior to September 21, 2009.  From September 21, 2009, the evidence shows that the Veteran's anxiety disorder causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: severe anxiety, near-continuous panic that affected his ability to function effectively, chronic sleep impairment, impairment of short term memory, disturbances of motivation and mood, problems with concentration, hypervigilance, suicidal ideation, difficulty in adapting to stressful circumstances, including in a work-like setting; and an inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411.

Prior to September 21, 2009

Regarding occupational impairment, an October 2007 VA examination noted that the Veteran was working as an engineer involved with industrial air pollution monitoring, a job he had held for thirteen years.  He reported that his nervous habits interfered with his job performance in that his anxiety often immobilized him at work causing him to stare at his computer but never actually working.  He reported that his supervisor understood and made accommodations for him.  He noted he had difficulty concentrating.  The examiner determined that the Veteran had reduced reliability and productivity in his job performance due to mental disorder signs and symptoms, evidenced by his contention that he became immobilized by worries and found it difficult to perform job tasks, staring at the computer throughout the day while ruminating.  

With respect to social impairment, the October 2007 VA examination noted that the Veteran had been married for approximately four years to his third wife.  The marriage was noted to be stable.  His first two marriages ended in divorce.  He had two children from his second marriage.   

The October 2007 VA examination noted that the Veteran appeared nervous and restless.  His mood was anxious.  He denied any suicidal or violent ideation.  The Veteran's judgment was intact and he had fair insight.  His recent and remote memory was normal.  The Veteran denied experiencing any delusions, hallucinations and there was no impairment in his thought process or communication.  The Veteran reported that he woke up every day worrying about his health and future.  He reported frequent sleep disturbance.  The Veteran was noted to have severe anxiety with fear of the worst happening, fear of losing control, and fear of dying.  The Veteran was noted to be very nervous and scared.  Finally, the examiner noted that the Veteran was easily fatigued and irritable.  

Thus, the medical evidence, combined with the Veteran's subjective reports of his symptoms, indicated that his anxiety disorder was productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as depressed mood, severe anxiety, sleep impairment, disturbances of motivation and mood, and concentration problems.  The Board finds the Veteran's symptoms of his anxiety disorder warrant no more than a 50 percent disability evaluation, for the period prior to September 21, 2009.  38 C.F.R. § 4.130, DC 9411.

Additionally there was no indication that the Veteran's anxiety disorder warranted a 70 or 100 percent rating prior to September 21, 2009, because there was no evidence of total occupational and social impairment or occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood or total social and occupational impairment.  It was noted that the Veteran's concentration and attention difficulties may have contributed to his occupational impairment, but there was no indication that they had a significant impact on his occupation given that he had maintained consistent employment as an engineer for thirteen years.  

The Board notes that the October 2007 report noted that the Veteran reported some anxiety which impacted him socially as it caused a great deal of nervousness and worry; however, the Veteran's marriage was noted as stable.  As such, the evidence indicated that the Veteran's disability more closely approximates occupational and social impairment with reduced reliability and productivity.  Therefore, the Veteran's anxiety disorder warrants no more than a 50 percent rating prior to September 21, 2009.

From September 21, 2009

With regard to occupational impairment, the September 2009 VA examination noted the Veteran had worked for the same state agency for fourteen years as an officer in the department that regulates industrial gas production.  He noted that his anxiety caused him trouble at work and he found it necessary to make frequent changes in his daily work routine.  The Veteran noted he was forgetful and indecisive as a result of his inability to concentrate.  A July 2012 VA examination again noted that the Veteran continued to work as a regulator for air emissions from industrial sources and had been employed at the same job for 18 years.  He did report that he was scheduled to retire the following month because he felt he was no longer able to do his job.  In this regard, he noted he made stupid mistakes, was forgetful, and often handed in incomplete reports.  He stated he was casual with his co-workers, but tended to stay to himself.  He denied having any particular problems with anyone.  The Veteran reported missing work at least once a month and spending periods of time at work being listless and unproductive.  The examiner noted that the Veteran had occupational impairment with reduced reliability and productivity and had difficulty in establishing and maintaining effective work relationships.  The examiner determined that the Veteran was able to maintain gainful employment, either physical or sedentary, but with marked impairment.  The October 2014 VA examination stated that the Veteran had occupational and social impairment with reduced reliability and productivity.  It was noted that the Veteran had sacrificed retirement benefits because he was no longer functioning adequately on his job.  The Veteran again noted that he had retired because he had problems at work including serious concentration issues, making mistakes, and forgetting details of reports.  He also reported having problems using elevators which he was often required to use because he could no longer deal with being in confined spaces.  He further stated he could no longer deal with people and tried to avoid them.  He began to isolate himself at work because he did not feel safe there.  He stated he often found himself sleeping on the job or sneaking out of the office.  After retiring from his job as a regulator he tried to work selling fire wood but could not deal with the public.  He was working part-time as a beer distributor at the time of the October 2014 VA examination.  He stated that the physical labor helped him work out his anxiety, but he did not like dealing with the customers and was unsure how long he would be able to continue in the job.  The examiner noted that the Veteran had difficulty in adapting to stressful circumstances, including work or a work-like setting.  Finally a March 2015 VA examination noted that the Veteran had occupational impairment with deficiencies in most areas, such as work, judgment, thinking and mood.  The Veteran stated that he had quit his most recent job as a beer distributor because he did not want to interact with others such as working the counter and answering the phone.  The Veteran reported that he did not think he could work now because he had severe anxiety, was isolative, and could not be in enclosed areas.  He reported he could not concentrate and he did not feel it was safe for others to be around him because of his fear that he could not take care of himself in a work environment.

With regard to social impairment, the September 2009 VA examination noted that the Veteran had been married three times and had two biological children and four adopted children.  The July 2012 VA examination again noted that the Veteran had been married three times with the first two marriages ending in divorce.  It was noted the Veteran had two grown children from his second marriage.  He was living at the time with his third wife and three of his four adopted children.  He reported that his relationship with his wife could be better but she drank too much and could be violent which sometimes made the relationship difficult.  He stated they did not interact all that often due to her work schedule.  He reported he had two close friends with whom he visited about every other week.  He reported that he had quite a few friends and acquaintances from work which he saw when he attended the annual Christmas party every year, but he did not socialize with them outside of work events.  He also stated that he used to be a member of a motorcycle club, but had recently left the club.  The Veteran reported that he sometimes got a little irritable with his wife and children when there were problems at home.  It was noted that the Veteran had a markedly diminished interest in participation in significant activities and that the Veteran had a feeling of detachment or estrangement from others.  Finally, the examiner noted the Veteran had difficulty in establishing and maintaining effective social relationships.  An October 2014 VA examination noted that the Veteran had been married for eleven years to his third wife.  It was noted he had two adult daughters, four adopted children, and a granddaughter.  He reported that he rode his motorcycle, worked in his garden, and did Sudoku puzzles to help reduce his anxiety.  He stated he enjoyed spending time in the woods and with his granddaughter.  He stated his anxiety faded when he spent time with his granddaughter or engaged in physical activity.  It was again noted that the Veteran had markedly diminished interest in significant activities and feelings of detachment or estrangement from others.  A March 2015 VA examination noted that the Veteran reported that he no longer dealt with people when avoidable.  He reported that his relationship with his wife was okay to pretty good and that he got along with his neighbors.  Finally, he stated he enjoyed spending time in his garden.  The examiner noted that the Veteran had social impairment with deficiencies in most areas, including family relations. 

The September 2009 VA examination reported that the Veteran was anxious once or twice a day, daily.  He stated that he had daily panic attacks and serious concentration and focus issues.  It was noted that the Veteran was easily fatigued as a result of sleep disturbance and his constant anxiety.  The Veteran reported problems with irritability.  The VA examiner noted that the Veteran showed no delusional thinking of a psychotic nature, but he harbored suicidal thoughts.  The examiner specifically noted that the MMPI scale indicated that the Veteran was at high risk for suicide as a result of his poor insight and judgment.

The July 2012 VA examination noted that the Veteran's affect was stable, but sad and anxious.  There was no evidence of a thought disorder or delusional beliefs.  The Veteran denied any hallucinations as well as having any current or recent thoughts, plans, or motivation to harm himself or anyone else.  He stated his attachment to his family would prevent him from considering self-harm.  It was noted the Veteran had difficulty falling or staying asleep, problems with irritability, difficulty concentrating, hypervigilance, and exaggerated startle response.  The Veteran displayed a depressed mood and anxiousness.  He reported panic attacks that occurred weekly, chronic sleep impairment, mild memory loss, and disturbances of motivation and mood.  The Veteran also described feeling guilty and poorly about himself.  He stated he had a loss of energy from worrying excessively and he had problems moderating his anxious thoughts.  

An October 2014 VA examination noted that the Veteran had a depressed mood, anxiety, panic attacks that occurred weekly, near-continuous panic that affected his ability to function effectively, chronic sleep impairment, impairment of short term memory, and disturbances of motivation and mood.  The Veteran additionally reported hypervigilance and problems with concentration.   

Finally, a March 2015 VA examination noted that the Veteran had a depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, suicidal ideation, obsessional rituals which interfered with routine activities, persistent delusions or hallucinations, and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  The examiner noted that the Veteran had difficulty concentrating and was extremely anxious.  

Thus, the medical evidence, combined with the Veteran's subjective reports of his symptoms, indicated that his anxiety disorder caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The Board finds the Veteran's symptoms of his anxiety disorder warrant no more than a 70 percent disability evaluation from September 21, 2009.  38 C.F.R. § 4.130, DC 9411.  In this regard, the Board notes that the Veteran had severe anxiety, near-continuous panic that affected his ability to function effectively, chronic sleep impairment, impairment of short term memory, disturbances of motivation and mood, problems with concentration, hypervigilance, suicidal ideation, difficulty in adapting to stressful circumstances, including in a work-like setting; and an inability to establish and maintain effective relationships.

The next higher, 100 percent rating, is, however, not demonstrated by the evidence of record, as the Veteran's anxiety disorder is not manifested by total occupational and social impairment, due to such symptoms as: gross impairment of thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name.  Id.  

While the Board notes that the March 2015 VA examination stated that the Veteran had persistent delusions or hallucinations, the various other VA examinations specifically state that the Veteran did not have any delusions or hallucinations, so the evidence does not support the contention that he had persistent delusions or hallucinations, rather the Veteran stated that he saw spirits both good and bad.  Similarly, while the September 2009 VA examination stated that the Veteran was at high risk for suicide, the Veteran repeatedly stated that he had no intention to commit suicide, indeed, he stated that his attachment to his family would prevent him from considering self-harm.  Finally, both the October 2014 and March 2015 VA examinations note that the Veteran had problems with intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), however, the record indicated that the Veteran consistently appeared appropriately dressed and neatly groomed for his appointments.  

The Veteran repeatedly stated that he had problems maintaining his employment given his anxiety and concentration issues.  The record indicated that the Veteran did have difficulty working as a result of his anxiety and his inability to get along with other people in a work environment, but as noted on the September 2009, July 2012, and October 2014 VA examinations, there was no evidence that the Veteran was totally unable to work as a result of his anxiety disorder.  

Similarly, while the Veteran's anxiety and inability to be around people made it difficult for him to form effective relationships, the Veteran remained close to his wife and children, including his granddaughter, and maintained some friendships.  Therefore the evidence does not indicate that the Veteran is totally socially impaired.  Therefore, the Veteran's anxiety disorder warrants no more than a 70 percent rating from September 21, 2009.  As noted above, the Board notes that this indicates a grant of a higher rating for the period from September 21, 2009, to July 5, 2012, but a denial of a higher rating from July 5, 2012.  

The Board has also considered the Veteran's statements regarding the severity of his anxiety disorder.  The Veteran contends that his anxiety disorder is far more disabling than the ratings he was assigned, and in fact, the Veteran is competent to report the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  Ultimately, however, the opinions and observations of the Veteran do not meet the burden for a higher rating imposed by the rating criteria under 38 C.F.R. § 4.130 with respect to determining the severity of his service-connected anxiety disorder.

The evidence does not show that symptomatology associated with the Veteran's anxiety disorder more nearly approximates the schedular criteria associated with a higher rating at any time relevant to the appeal period.  Therefore, the Veteran's anxiety disorder warrants no more than a 50 percent rating prior to September 21, 2009, and a 70 percent rating from September 21, 2009.

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's anxiety disorder with the established criteria found in the rating schedule for this disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disability.  There is also no persuasive evidence in the record to indicate that the service-connected disability on appeal would cause any impairment with employment, such as "marked interference", over and above that which is already contemplated in the assigned schedular ratings.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  Moreover, the Board notes that a total disability rating based on unemployability (TDIU) due to service-connected disabilities is granted below.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Based on the foregoing, the Board finds that that the evidence does not support a rating higher than 50 percent for anxiety disorder prior to September 21, 2009, or a rating higher than 70 percent rating from September 21, 2009.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


II. TDIU

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2009); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (emphasis added).

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2015).

In determining whether the Veteran is eligible to receive TDIU benefits, the Board observes that the Veteran is service-connected for anxiety disorder evaluated as 70 percent disabling, chronic eczema evaluated as 60 percent disabling, tinnitus evaluated as 10 percent disabling, bilateral hearing loss evaluated as noncompensable, and erectile dysfunction associated with his anxiety disorder evaluated as noncompensable.  The assigned combined evaluation of 90 percent for the Veteran's service-connected disabilities meets the criteria for schedular consideration of TDIU.  See 38 C.F.R. § 4.16(a).

Having determined that the Veteran meets the percentage threshold requirements, the remaining inquiry is whether he is unable to secure or follow substantially gainful occupation as a result of such service-connected disabilities.  The evidence of record indicated that the Veteran's anxiety disorder was productive of occupational deficiencies due to his severe anxiety, inability to concentrate, and inability to get along with his co-workers and customers and generally only being able to work alone.  The record indicated that the Veteran desired to work and indeed did work for many years, but his severe anxiety and inability to function or feel safe around others and general inability to adapt to stressful situations made him unable to maintain gainful employment.  Therefore the Board finds that the Veteran is, at best, only marginally employed.  The evidence of record demonstrates that the Veteran's service-connected disability of anxiety disorder renders him unable to secure and follow a substantially gainful occupation.  In resolving all doubt in the Veteran's behalf, entitlement to a TDIU has been established and his appeal is granted.  38 C.F.R. § 4.16 (2015).

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence indicates that the Veteran is entitled to a TDIU.


ORDER

An rating in excess of 50 percent, for anxiety disorder, is denied prior to September 21, 2009.

An increased rating of 70 percent, but no higher, is granted for anxiety disorder from September 21, 2009.

A TDIU is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


